                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                               AT GREENEVILLE
 ______________________________________________________________________________

 UNITED STATES OF AMERICA                        )
                                                 )
 v.                                              ) Case No. 2:20-CR-65
                                                 )
 EMORY Q. JACKSON                                )
                                                 )
 ______________________________________________________________________________

    SECOND MOTION TO CONTINUANCE DEFENDANT’S MOTION FILING
               DEADLINE, PLEA DEADLINE AND TRIAL DATE
 ______________________________________________________________________________

        Comes Nikki Himebaugh, Counsel for Defendant Emory Q. Jackson, moves this
 Honorable Court for relief. Defendant was initially charged by an Indictment on September 1,
 2020. Defendant was subsequently charged by Superseding Indictment on March 9, 2021. This
 Honorable Court permitted previous defense counsel to withdraw on or about March 15, 2021.
 Undersigned Counsel was appointed to represent the Defendant on or about March 19, 2021.
 This Court has previously granted a brief extension to Defendant for additional time to file pre-
 trial motions, plea deadline, and trial dates. Counsel would seek additional time to investigate
 and gather evidence so as to provide the Defendant with effective assistance of counsel in the
 defense of his case. As grounds Counsel would state:
    1. Counsel would request additional time to ascertain the whereabouts and interview several
        potential witnesses. Counsel has interviewed four potential witnesses to date; however,
        there remain two potential witnesses who need to be located and interviewed. Counsel
        anticipates the need to secure a criminal investigator to ascertain, locate, and interview
        the remaining witnesses.
    2. Counsel would request additional time so that she may inspect the two firearms at issue
        in this case (i.e.; Stroeger 8040-F .40 caliber and RG Industries RG23 revolver).
        Counsel has been notified that one firearm is held as evidence by the Johnson City Police
        Department (JCPD) and will be made available as soon as possible. Counsel has been
        notified the second firearm is held as evidence by the Tennessee Bureau of Investigation
        (TBI) and should be made available for inspection as soon as possible. Counsel believes


                                                                            1
Case 2:20-cr-00065-JRG-CRW Document 88 Filed 05/19/21 Page 1 of 3 PageID #: 291
        the identification of said guns will be at issue at trial and would request additional time to
        prepare any pre-trial motions which may arise after investigation of the evidence and
        consultation with an expert in that field.
    3. Counsel is a solo practitioner and is preparing for several jury trials in Carter and Johnson
        Counties during the next sixty days; and each trial to last four to five days. Counsel is
        dedicated to this Defendant and this Honorable Court to provide Defendant a fair trial;
        and as such, Counsel would seek additional time and resources to investigate and gather
        evidence so as to provide Defendant with effective assistance of counsel in the defense of
        his case.
    4. Counsel has discussed the issues described herein with the Special Assistant U.S.
        Attorney, Kateri Dahl, and she is aware of the request for additional time in this matter.
    5. Counsel would aver this request is not made for the purposes of delay. Counsel would
        also aver that the granting of a continuance of the motion’s deadline, plea deadline, and
        trial dates should prejudice no party. Counsel would respectfully request a continuance
        of deadlines, plea, and trial until at least the first week of August of 2021. Counsel would
        aver that additional time will not harm the Defendant; but instead, will ensure the
        Defendant a more thorough and well-informed defense.

    WHEREFORE, the Defendant, by and through Counsel, respectfully moves this court for
 relief requested herein.

 Respectfully Submitted,

 s/H. Nikki Himebaugh
 H. Nikki Himebaugh,
 Counsel for Defendant, BPR# 027684
 112 E. Myrtle Ave., Ste. 402
 Johnson City, TN 37601
 Phone: (423) 557-5321 or (423) 926-2022
 Email: legalhelp1001@gmail.com




                                                                            2
Case 2:20-cr-00065-JRG-CRW Document 88 Filed 05/19/21 Page 2 of 3 PageID #: 292
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 19th day of May 2021, a copy of the foregoing was filed
 electronically. Notice of this filing will be sent by operation of the Court’s electronic filing
 system to all parties indicated on the electronic filing receipt. All other parties will be served by
 regular U.S. mail. Parties may access this filing through the Court’s electronic filing system.

 Respectfully Submitted,
 s/H. Nikki Himebaugh
 Counsel for Defendant




                                                                            3
Case 2:20-cr-00065-JRG-CRW Document 88 Filed 05/19/21 Page 3 of 3 PageID #: 293
